-O—
Opinión disidente del
Juez Asociado Señor Irizarry Yunqué
a la cual se une el Juez Asociado Señor Negrón García.
En este caso, dicho con todo respeto, se interpreta correctamente pero se aplica incorrectamente la disposi-ción de la Ley de Retiro del Personal del Gobierno, 3 L.P.R.A. see. 769, que dispone el derecho de todo partici-pante del sistema de retiro a recibir una anualidad por incapacidad ocupacional computada a base de la retribu-ción que se hubiere percibido en la fecha en que ocurriere la mencionada inhabilidad. (1)
¿Cuándo es que ocurre una inhabilidad que motiva el retiro de un empleado? La posición de la mayoría de este Tribunal es que "forzoso es retrotraer ésta a la fecha del *682accidente laboral”. El efecto de esta aplicación del mencio-nado estatuto es alentar al empleado que sufre un acciden-te que le causa alguna incapacidad, por leve que sea, a que abandone el servicio público y busque y halle, si puede, otro empleo, pues si sigue brindando sus servicios al Estado y su incapacidad aumenta hasta el punto en que se hace necesario su retiro, no importa cuánto tiempo haya trabajado ni el salario que esté devengando al momento de retirarse, su anualidad se computará retrotrayendo la incapacidad que motiva su retiro a la fecha de su accidente laboral. Ni más ni menos, así se resuelve en este caso.
Dice la petición:
El 17 de marzo de 1970 el aquí recurrido, Luis Miró Cruz, sufrió un accidente mientras se desempeñaba en su trabajo. El recurrido informó su caso al Fondo del Seguro del Estado, pero como la incapacidad resultó leve continuó trabajando. Mientras tanto, se sometió a tratamientos y evaluaciones y apeló la determinación de incapacidad. El trámite administrativo duró nueve años. Durante ese período se le asignaban y reconocían aumentos en su incapacidad parcial. Su sueldo también aumentó.
Este servidor público no tenía por qué retirarse en 1970. En aquella fecha sufrió un accidente que le ocasionó una incapacidad leve. Tenía derecho a que se evaluara y se le fijara compensación por ella por el Fondo del Seguro del Estado. Pero ello no significaba que estuviese impedido de seguir rindiendo sus servicios a nuestro país, y así lo hizo en forma eficiente durante nueve años, pues, si bien “se le asignaban y reconocían aumentos en su incapacidad par-cial”, recibió también aumentos de sueldo durante esos nueve años.
A mi juicio la inhabilidad que le impidió seguir trabajando y motivó su retiro en 1979 no ocurrió en 1970. Su historial lo demuestra. En 1970 ocurrió un accidente que inició la cadena de causalidad que finalmente produjo la inhabilidad para seguir trabajando en 1979. Es en esta *683fecha que ocurre la inhabilidad y es la que debe tomarse para computar la anualidad a que tiene derecho.
La pensión que dispone la Ley de Retiro no es una donación. Es, como dijimos en Román Mayol v. Tribunal Superior, 101 D.P.R. 807, 811 (1973), “una retribución final y bien ganada por el empleado público que honrando una vocación de servicio, que en muchas ocasiones conlleva sacrificio y renuncia de bienes materiales, dedica los años fructíferos de su vida al bien común”. La pensión es en el sistema democrático representativo, no un acto de recom-pensa del soberano, sino “una obligación moral del Esta-do”. Rivera v. Rodríguez, 93 D.P.R. 21, 24 (1966). El cumplimiento de los objetivos, del propósito remedial de la Ley de Retiro, se hace viable mediante pautas interpreta-tivas liberales y no restrictivas como la que ahora se ha aplicado a los hechos de este caso. Es principio harto conocido que “las leyes que crean el derecho a disfrutar de una pensión deben ser interpretadas liberalmente, a fin de que se cumpla el propósito del legislador; y que la fuerza y efecto de dichas leyes no deben conformarse estrictamente a los términos literales del estatuto”. Acuña v. Junta de Retiro, 58 D.P.R. 94, 100 (1941), y autoridades allí citadas; In re Castro y Torres Braschi, 73 D.P.R. 564, 571 (1952).
Por las razones expuestas confirmaría la sentencia recurrida.

La citada sección 769 dispone:
“Todo participante que como resultado de una incapacidad que se origine por causa del empleo y surja en el curso del mismo, quedare incapacitado para el servicio, tendrá derecho a recibir una anualidad por incapacidad ocupacional, siempre que: (a) de uno o más médicos, según se dispone en la see. 771 de este título, se recibiere prueba adecuada en cuanto a la incapacidad mental o física del participante; (b) el participante o el patrono, de acuerdo con los reglamentos de la Junta, notifique al Administrador con respecto a dicha incapacidad, y (c) la incapacidad fuere indemnizable de acuerdo con las disposiciones de la Ley de Compensaciones por Accidentes del Trabajo, Capítulo 1 del Título 11.
El importe de la anualidad será igual al cincuenta (50) por ciento del tipo de retribución que se hubiere percibido en la fecha en que ocurriere la mencionada inhabilidad.”